DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “765”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: At paragraph 0034, line 2, “of” should be inserted after “couple”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10, 19 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,899,272 (Loree).
As concerns claim 1, Loree discloses a method comprising: pumping fluid from a fluid source 39 using at least one high pressure pump 40 and directing the fluid 23 to a wellbore 12; diverting a portion of the fluid (concentration control unit 54 includes flow diverter 70) from the at least one high pressure pump to an injector device 10A; and using the diverted portion of the fluid to power the injector device 
As concerns claim 3, Loree discloses the method of claim 1, wherein using the diverted portion of the fluid to power the injector device to inject material from the mixing tank includes operating valves 31A, 28A coupled to the injector device to pull the material from the mixing tank using a suction stage of the injector device (when the piston 24A moves to the left) and to inject the material into the wellbore using an injection stage of the injector device (when the piston 24A moves to the right).
As concerns claim 8, Loree discloses the method of claim 1, wherein the method includes boosting the material by a boost pump 132 to drive a suction stroke directly when a valve 31A to the injector device is open to pressure return.
	As concerns claim 10, Loree discloses an apparatus comprising: an injector device capable of self-injecting material 136 into a high pressure line 60, powered by pressurized fluid in the high pressure line (see figure 4 and figure 5).
	As concerns claim 19, Loree discloses a system comprising:  4a fluid source 39 arranged to operably contain treatment fluid; at least one high pressure pump 40 coupled to the fluid source and arranged to operatively pump a portion of the treatment fluid from the fluid source to a wellbore 12; a mixing tank 134 arranged to operably contain material 136 to add to the wellbore; an injector device 10A having a movable member 24A operable in a reciprocating motion in a driver side and a suction side of a housing of the injector device; a first set of valves 22A, 28A coupled to the suction side of the housing to regulate discharge of a portion of the material from the mixing tank to the wellbore 12 or a static mixer 61; and a second set of valves 31A, 20A coupled to the driver side of the housing to regulate supply and removal of treatment fluid from the driver side.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9, 11, 13, 15, 20-21, 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree in view of US 2004/0136832 A1 (Hammonds).
As concerns claim 2, Loree discloses the method of claim 1, but lacks to explicitly disclose wherein diverting the portion of the fluid from the at least one high pressure pump to the injector device includes coupling the diverted portion of the fluid to two ports of a housing of the injector device, one of the two ports to power a suction stroke and the other port of the two ports to control injection. Nevertheless Hammonds discloses a fluid powered injection system and method wherein diverting the portion of the fluid from the at least one high pressure pump 60 to the injector device includes coupling the diverted portion of the fluid to two ports of a housing of the injector device 20, one of the two ports to power a suction stroke and the other port of the two ports to control injection (see figure 1 and 0029-0030). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include coupling the diverted portion of the fluid to two ports of a housing of an injector device to obtain the predictable result of providing ample differential pressure to efficiently operate the injection system.
see 0028, the controller 40 operates the control valve 30 with metered pulses to control the injection ratio).
	As concerns claim 5, Hammonds discloses the method of claim 4, wherein the timing sequence is defined to operate the injection without accidental pressure releases during its operation (0030).
	As concerns claim 6, Hammonds discloses the method of claim 3, wherein using the suction stage of the injector device includes moving a member 24 of the injector device from a suction side of a housing of the injector device (up) to a driver side of the housing and using the injection stage of the injector 2device includes moving the member from the driver side (down) of the housing to the suction side of the housing.
	As concerns claim 7, Hammonds discloses the method of claim 1, wherein using the diverted portion of the fluid to power the injector device includes operating an injector device having a movable member operable 24 in a reciprocating motion in a driver side and a suction side of a housing of the injector device and having an inlet to the housing to provide a control fluid to cause motion of the movable member (see figure 1 at 23 and 25), the driver side having a first diameter and the suction side having a second diameter, the first diameter being greater than the second diameter such that an area ratio of the driver side to the suction side is sufficient to overcome friction in the injector device to move the movable member to the suction side in response to power fluid supplied into the driver side (note the diameters at 24 and 27, and 0035, “by choosing the appropriate cylinder diameters and stroke lengths of master-slave pump assembly 20, the pump is capable of delivering a specified ratio of additive at system pressure).
As concerns claim 9, Hammonds discloses the method of claim 8, wherein the method includes metering fluid through a port in a middle portion of the injector device for use in a suction stroke and/or drive stroke of the injector device (note the port approximate 23).
(a) multiple valves to control recharge of material into the injector device and to control reinjection of the material into the high pressure line, (b) the injector device having a movable member 24A operable in a reciprocating motion in a driver side and a suction side of a housing of the injector device 10A and having an inlet to the housing to provide fluid to cause motion of the movable member 24A; a first set of valves 22a, 28A coupled to the suction side of the housing to regulate discharge of material from a mixing tank to exterior to the injector device;  3a second set of valves 20A, 31A coupled to the driver side of the housing to regulate supply and removal of fluid from the driver side, or (c) a boost pump 132 coupled to the injector device via a valve 28A to boost the material from a mixing tank 134 to drive a suction stroke directly when another valve to the injector device is open to pressure return. Loree lacks to expressly disclose a third set of valves coupled to the inlet of the housing to regulate supply and removal of fluid to control the motion of the movable member, nevertheless Hammonds discloses an injector apparatus having a third set of valves coupled to the inlet of the housing to regulate supply and removal of fluid to control the motion of the movable member, (note check valves at 74, 72, 73 and 75, as well as control valve 30). Thus it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the third set of valves to obtain the predictable result of regulating supply and removal and controlling backflow into the apparatus, as well as suiting a particular application as a matter of obvious design choice.
As concerns claim 13, Hammonds discloses the apparatus of claim 11, wherein the apparatus includes element (b) and (i) the driver side has a first diameter and the suction side has a second diameter, the first diameter being greater than the second diameter such that an area ratio of the driver side to the suction side is sufficient to overcome friction in the injector device to move the movable member to the suction side in response to fluid supplied into the driver side (note the diameters at 24 and 27) (ii) an outer sleeve around the housing of the injector device: or (iii) a controller 40 to control activation of valves of the first set of valves the second set of valves, and the third set of valves in accordance with a timing sequence. (0028)
As concerns claim 15, as best understood, Hammonds discloses the apparatus of claim 13 wherein the apparatus includes element (b) and element (ii) and the outer sleeve is arranged (A) with the injector device to operatively pump conditioning fluid outside the injector device or (B) to operatively heat the injector device. (see 0032, discussing discharge of spent fluid to a low pressure heat sink; the examiner notes that an “outer sleeve” is merely one of known alternative support structures for the injection device that would be selected by a person of ordinary skill in the art).
As concerns claim 20, Hammonds discloses the system of claim 19, wherein (a) the driver side has a first diameter and the suction side has a second diameter, the first diameter being greater than the second diameter such that an area ratio of the driver side to the suction side is sufficient to overcome friction in the injector device to move the movable member to the suction side in response to power fluid supplied into the driver side (note the two diameters at 24 and 27) , (b) the system includes a shut down valve selectable to shut down operation of the injector device (control valve 30 would obviously be capable of this function), or (c) the system includes a boost pump coupled to the injector device via a valve of the first set of valves to boost the material from the mixing tank to drive a suction stroke directly when a valve of the second set of valves is open to pressure return. (Loree discloses a boost pump at 132, see figure 5).
As concerns claim 21, the Hammonds discloses the system of claim 19, wherein the injector device has an inlet to the housing to provide fluid to control motion of the movable member and the system includes a third set of valves coupled to the inlet of the housing to regulate supply and removal of treatment fluid from the at least one high pressure pump to the injector device to control the motion of the movable member (note the various valves, 74, 72, 73, 75, 30 and 32) and the system includes (a) a controller 40 to control activation of valves of the first set of valves, the second set of valves, and the third set of valves in accordance with a timing sequence or a variable choke disposed between the at least one high pressure pump and the valve of the second set arranged to operatively receive the supply of the power fluid from the at least one high pressure pump and between the at least one high 5pressure pump and the valve of the third set arranged to operatively receive the supply of the treatment fluid from the at least one high pressure pump to control the motion of the movable member (32, reasonably interpreted as a variable choke, see 0034, pump speed controlled by throttle valve 32 which limits the energy of fluid delivered to the injector apparatus).
As concerns claim 24, Hammonds discloses the system of claim 21,  wherein the system includes element (b) and (i) a filter between the at least one high pressure pump and the variable choke or (ii) a controller to regulate the variable choke to regulate injection flow rate. (the controller is shown at 40, the throttle valve is shown at 32, which control the flow of fluid delivered to the injector apparatus).
As concerns claim 27, Hammonds discloses the system of claim 26, wherein the system includes a safety system to prevent accidental flow back (the check valves would obviously perform this function).
As concerns claim 28, Hammonds discloses the system of claim 27, wherein the safety system includes a first check valve disposed between the first valve of the first set of valves and the suction side of the housing and a second check valve disposed between the second valve of the first set of valves and the wellbore (note the positions of the check valves 74, 75, 73 and 72).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,021,156 (Fuchs, Jr., et al.) discloses a high pressure hydraulic system having two pressure intensifiers coupled in parallel with overlapping pressuring strokes. US 5,497,832 (Stuebinger et al.) discloses a dual action pumping system wherein a pump brings produced oil and water to the surface on an upstroke, and on a downstroke injects remaining water into a deeper formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679